Citation Nr: 1645965	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  01-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder with alcohol dependence, from August 16, 2004 through December 18, 2007.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with alcohol dependence, since December 19, 2007.

3.  Entitlement to a total disability rating based upon individual unemployability, prior to December 19, 2007.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty form August 1967 to September 1970.  He served in the Republic of Vietnam, and was awarded a Silver Star and Bronze Star Medal among other awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2001 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with alcohol dependence, prior to August 16, 2004, has been raised by the record in a September 2016 brief filed by the appellant's representative.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an evaluation in excess of 50 percent for PTSD with alcohol dependence, from August 16, 2004 through December 18, 2007; an evaluation in excess of 70 percent for PTSD with alcohol dependence, since December 19, 2007; and a total disability rating based upon individual unemployability (TDIU rating), prior to December 19, 2007.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In October 2001, the Board issued a decision denying an initial evaluation in excess of 30 percent for the Veteran's service-connected PTSD and denying entitlement to a TDIU rating.  The Veteran timely appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In November 2002, the Court issued a single-Judge, Memorandum Decision vacating the Board's decision.  VA in turn appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  

In January 2004, the Federal Circuit issued a decision vacating the Court's November 2002 decision and remanding the case to the Court for further consideration.  

In March 2006, the Court issued an en banc decision affirming the Board's denial of the claim for an increased initial rating for PTSD and vacating and remanding the TDIU rating claim for further development.  The Veteran timely appealed this decision to the Federal Circuit.  In June 2007, the Federal Circuit issued a decision affirming the Court's March 2006 decision.  

In January 2008, July 2009, and July 2012, the Board remanded the claim for a TDIU rating for additional development.  As noted in each of these remands, the issue of an increased initial evaluation for PTSD was no longer before the Board for purposes of appellate review as a result of the Federal Circuit's June 2007 decision. 

The Board's July 2012 remand did conclude, however, that the Veteran had raised the issue of entitlement to an increased evaluation for PTSD with alcohol dependence, and referred this matter to the RO for adjudication.

In June 2013, the RO issued a rating decision which granted an increased evaluation of 50 percent for PTSD with alcohol dependence, effective August 16, 2004.  The Veteran timely filed an appeal of this evaluation.

In November 2015, the RO issued a rating decision granting a higher evaluation of 70 percent for the Veteran's PTSD with alcohol dependence, effective December 19, 2007.  The Veteran continues to seek a higher evaluation for this disability.

In July 2016, the Veteran's representative raised the issue of entitlement to an evaluation in excess of 30 percent for PTSD with alcohol dependence, prior to August 16, 2004.  This claim concerns a period of time prior to the Federal Circuit's June 2007 decision which affirmed the Court's and the Board's prior decisions finding that an initial evaluation in excess of 30 percent was not warranted for this disability.  The claim also involves a period of time which was not clearly addressed by the RO's June 2013 rating decision.  Under these circumstances, the most appropriate action to take in this matter is to refer the issue of an increased evaluation for PTSD with alcohol dependence, prior to August 16, 2004, to the Agency of Original Jurisdiction (AOJ) for adjudication.  

The Board finds this issue to be in inextricably intertwined with the issues currently on appeal herein.  Specifically, the evaluation of the Veteran's PTSD with alcohol dependence, since August 16, 2004; and entitlement to a TDIU rating prior to December 19, 2007.  Consequently, adjudication of these issues must be delayed until consideration of Veteran's new claim seeking a higher evaluation for PTSD with alcohol dependence, prior to August 16, 2004, is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to adjudicate the Veteran's claim seeking an increased evaluation for PTSD with alcohol dependence, prior to August 16, 2004.  In doing so, the RO must consider the effect of the Federal Circuit's June 2007 decision which affirmed the Court's and Board's prior decisions finding that an initial evaluation in excess of 30 percent was not warranted for this disability, as well as the Court's decision in Rudd v. Nicholson, 20 Vet. App. 296, 299   (2006) (holding that there is no "freestanding" earlier effective date claim which can be raised at any time.")  This issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


